EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kisuk Lee (Reg # 66,861) on 07/08/22.
The application has been amended as follows: 
In claim 1, line 1, please insert the letter ----a---- between the word “from” and the word “sample”.
In claim 6, the page referred to as page 3 of 7, the last line, please insert the phrase ----, wherein none of the components comprise phenol or chloroform, and wherein none of the components comprise a chaotropic salt---- between the word “column” and the period punctuation “.” at the end of the claim.









DETAILED ACTION
Claims 1-5, 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6, 9, 12-15, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 27, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.












REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments have overcome the claims rejections of the office action mailed 01/20/22.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-6, 9, 12-16 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The composition of Applicant’s claimed invention is different from the compositions of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. 
In particular, the claimed composition comprises chemical compounds or chemical components that are different to those of the compositions of prior art documents both in type and in specific amounts or concentrations, and these differences are not suggested in the prior art, nor are obvious over the prior art. In other words, the prior art does not disclose or suggests Applicant’s claimed composition or kit for viral RNA extraction from a sample, the kit comprising: (a) a homogenization solution containing, relative to a total amount thereof, 1-30 mM ethylenediaminetetraacetic acid (EDTA) and 0.1-2%(v/v) sodium chloride (NaCl); (b) a lysis buffer containing, relative to a total amount thereof, 0.1-1.5 M NaCl and 0.1-10%(v/v) sodium dodecyl sulfate (SDS); and (c) 1-6 M NaCl aqueous solution; (d) isopropanol; (e) silica membrane column; (f) a primary wash buffer containing, relative to a total amount thereof, 1-5 M sodium acetate; and (g) a secondary wash buffer containing 70-90% (v/v) ethanol aqueous solution, wherein none of the components comprise phenol or chloroform, and wherein none of the components comprise a chaotropic salt. For example, Applicant’s composition or kit which is for viral RNA extraction from a sample, does not contain the commonly used phenol or chloroform, let alone, it also does not contain any chaotropic salt, and a chaotropic salt (i.e.; guanidine salt) is also commonly used in conventional RNA solid-phase extraction techniques. In addition, the components that comprises Applicant’s composition or kit are of specific recited concentrations that are not taught, nor suggested nor obvious over the prior art. Furthermore, Applicant’s composition is capable of efficiently isolating virus-derived RNA while excluding the use of harmful substances to the human body and removing contaminants (e. g., proteins, RNA, DNA, carbohydrates, etc.) originated from fungi, pollens, and the like. Also, Applicant’s composition comprises a lysis and binding buffer having low solubility of contaminants, such as fungi and pollens, and high solubility of viruses, and thus solve problems occurring when viral RNA is extracted from a sample by using a chaotropic salt.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed composition and method. Moreover, the composition and method of the instant invention are not taught or suggested in the prior art and are unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623